ACCEPTED
                                                                                             14-14-00733-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                      12/31/2014 10:53:20 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                                  No. 14-14-00733-CR
                                  No. 14-14-00734-CR
                                                                             FILED IN
                                          In the                     14th COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                   Court of Appeals
                                                                     12/31/2014 10:53:20 AM
                                         For the
                                                                      CHRISTOPHER A. PRINE
                            Fourteenth District of Texas                      Clerk
                                       At Houston

                               

                                       No. 1325864
                                       No. 1329499
                                In the 228th District Court
                                   Harris County, Texas

                               

                            KEITH DWAYNE JONES
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee

                               

             STATE’S SECOND MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
       1. In the 228th District Court of Harris County, Texas, in cause numbers 1325864

and 1329499, the Appellant was convicted on August 27, 2014, in The State of Texas v.

Keith Dwayne Jones.

       2. For two offenses of aggravated robbery, the Appellant’s punishment was assessed

at 25 years in prison.

       3. Written notices of appeal were timely filed on September 23, 2014.

       4. The Appellant’s brief was filed with this Court on October 27, 2014.

       5. The State’s brief was due to be filed with this Court on December 22, 2014.

       6. An extension of time in which to file the State’s brief is requested until December

31, 2014.

       7. One previous extension has been granted to the State.

       8. The facts relied upon to explain the need for this extension are:

       With his numerous duties as Chief of the Appellate Division, the undersigned
       assistant district attorney has needed some additional time in order to respond to
       the appellant’s brief in this case.
       WHEREFORE, the State prays that this Court will grant an extension of time until

December 31, 2014, in which to file the State’s brief in these cases.


                                                           Respectfully submitted,

                                                           /s/ Alan Curry

                                                           ALAN CURRY
                                                           Assistant District Attorney
                                                           Harris County, Texas
                                                           1201 Franklin, Suite 600
                                                           Houston, Texas 77002
                                                           (713) 755-5826
                                                           TBC No. 05263700
                                                           curry_alan@dao.hctx.net

                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following addresses on December 31, 2014:

       Ken Goode
       Attorney at Law
       P.O. Box 590947
       Houston, Texas 77002


                                                           /s/ Alan Curry

                                                           ALAN CURRY
                                                           Assistant District Attorney
                                                           Harris County, Texas
                                                           1201 Franklin, Suite 600
                                                           Houston, Texas 77002
                                                           (713) 755-5826
                                                           TBC No. 05263700
                                                           curry_alan@dao.hctx.net

Date: December 31, 2014